                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION
___________________________________________________________________________

JOSE CESAR SOLANO TELLO,
                                                            Case No: 6:21-cv-2045

               Plaintiff

vs.                                                         COMPLAINT AND DEMAND
                                                            FOR JURY TRIAL

BRUENING ROCK PRODUCTS, INC.

And

DONALD P. WILKINS


               Defendants

______________________________________________________________________________

       COMES NOW the Plaintiff, JOSE CESAR SOLANO TELLO, referred to herein simply

as “Jose Solano” or “Solano,” by his attorneys, HALE, SKEMP, HANSON, SKEMP & SLEIK,

and KNUDSON LAW OFFICE, for his Complaint against the above-named Defendants and Jury

Demand, alleges and shows to the Court as follows:

                                            PARTIES


       1.      Plaintiff JOSE CESAR SOLANO TELLO, a/k/a Jose Cesar and Jose Solano

(hereinafter “SOLANO”), is an adult citizen of Mexico. At all times material hereto, SOLANO

has been a citizen and subject of Mexico. At no time relevant hereto, has Solano been a permanent

resident of the United States or an alien admitted to the United States for permanent residence. At




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 1 of 9
all times relevant hereto, Solano has resided at 1576 134th Ave., Castalia, Iowa, Winneshiek

County.

       2.      Defendant, BRUENING ROCK PRODUCTS, INC. (hereinafter “BRUENING”),

upon information and belief, is a corporation organized in the State of Iowa and having a principal

place of business located at 900 Montgomery Street, Decorah, Iowa, Winneshiek County.

       3.      Defendant Donald P. Wilkins (hereinafter “WILKINS”) is an adult citizen and

resident of Iowa, residing at 2750 Nordic Hills Rd., Decorah, Iowa, Winneshiek County.

       4.      At all times material to this action, WILKINS was employed as a truck driver for

BRUENING, and was acting within the course and scope of his employment with BRUENING at

the time of the accident described below.

       5.      At all times material hereto, BRUENING operated a commercial business in and

near Decorah, Iowa. BRUENING’s commercial business operations included: trucking, heavy

construction, mining and crushing aggregate, and aggregate supply.

       6.      At the time of the accident at issue, BRUENING and WILKINS were individually

and collectively acting in furtherance of said commercial activities.

       7.      Upon information and belief, at all times material hereto, BRUENING was the

owner of a 2005 Freightliner Dump Truck (hereinafter “DUMP TRUCK”), which was involved in

the motor vehicle accident described below.

       8.      At all times material hereto, BRUENING was the owner of a 34-35 acre parcel of

real estate, Parcel ID 112240000600, located on the south side of State Highway 9, and south east

of the intersection of Highway 9 and Montgomery Street in the City of Decorah.




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 2 of 9
       9.      Upon information and belief, said parcel of real estate was once used as a rock

quarry (hereinafter “QUARRY”). At all times material to this action BRUENING used the

QUARRY for the stockpiling and storage of aggregate as part of its commercial operations.

       10.     The driveway access to the QUARRY abuts Highway 9, which is a 4-lane highway,

with two eastbound travel lanes and two westbound travel lanes. The speed limit for traffic on

Highway 9 is 55 miles per hour where the driveway to the QUARRY connects to Highway 9.

       11.     The accident at issue in this case occurred on September 16, 2019 on Highway 9

near the entrance to the QUARRY, and is described in more detail below.                 (hereinafter

“ACCIDENT”).

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a)(2) because the parties are citizens of a State and a citizen or subject of a foreign

state who was never lawfully admitted for permanent residence in the United States; and the

amount in controversy between the parties exceeds the sum of $75,000.00, exclusive of interest

and costs. Plaintiff SOLANO’S medical expenses for injuries caused in the ACCIDENT are in

excess of $128,000.

       13.     This Court has personal jurisdiction over the Defendant BRUENING because, at

all times material hereto, it was incorporated in Iowa, has its principal place of business in Iowa,

and transacted business in the State of Iowa. The ACCIDENT occurred in Iowa in furtherance of

BRUENING’s commercial activities in Iowa.

       14.     This Court has personal jurisdiction over the Defendant WILKINS because, at all

times material hereto, he was an adult citizen of Iowa, had his principal residence in Iowa,




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 3 of 9
primarily worked in Iowa, and was engaged in commercial work in Iowa on behalf of BRUENING

at the time of the ACCIDENT.

       15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the Plaintiff’s claims, including the ACCIDENT,

occurred in this district and because Defendants reside and transact business in this district.

       16.     The ACCIDENT occurred in Winneshiek County, Iowa, which is located in the

Northern District of Iowa, Eastern Division.



                                  FACTUAL BACKGROUND

       17.     On September 16, 2019, at approximately 4:07 p.m., WILKINS was operating the

DUMP TRUCK, and was attempting to exit the QUARRY with a load of aggregate with the

intention of making a left hand turn onto Highway 9.

       18.     Suddenly and without warning, as SOLANO operated his vehicle on the east bound

side of Highway 9, WILKINS pulled onto Highway 9 and directly into the path of the oncoming

SOLANO vehicle.

       19.      The SOLANO vehicle was unable to avoid the DUMP TRUCK, causing the front

of the SOLANO vehicle to collide head on with the left side of the DUMP TRUCK, striking it in

the area of the DUMP TRUCK’s rear axle.

       20.     The collision caused substantial damage to the front of the SOLANO vehicle,

rendering it inoperable and a total loss.

       21.     As a result of the significant crush damage done to the SOLANO vehicle, SOLANO

was entrapped in the vehicle, and had to be extricated by rescue personnel with appropriate

equipment.




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 4 of 9
       22.      As a result of the ACCIDENT, SOLANO sustained serious personal injuries and

damages. SOLANO’S medical expenses for injuries sustained in the ACCIDENT are in excess of

$128,000, and treatment continues. In particular, SOLANO sustained a serious injury to his right

leg/knee, which has resulted in multiple surgeries.

                         COUNT I—NEGLIGENCE AS TO WILKINS

       23.      Plaintiff repeats and realleges all previous allegations contained in this Complaint.

       24.      At all times material hereto, SOLANO was operating his vehicle in a safe and

reasonable manner, and exercising a proper lookout for other vehicles sharing the road.

       25.      At all times material hereto, SOLANO had the legal right-of-way, and WILKINS

was legally required to yield to the SOLANO vehicle.

       26.      WILKINS owed a duty of reasonable care to other motorists, including SOLANO.

       27.      Said duty included, but was not limited to,

             a. Duty to operate the DUMP TRUCK in a safe and reasonable manner.

             b. Duty to yield to the SOLANO vehicle.

             c. Duty of lookout to approaching motorists on Highway 9.

             d. Duty to not make a left hand turn across traffic unless the turn can be safely made

                without striking or entering in the immediate path of travel of other traffic.

       28.      WILKINS breached said duty(ies) and was negligent by driving the loaded DUMP

TRUCK into the path of the oncoming SOLANO vehicle.

       29.      WILKINS’ negligent operation of the DUMP TRUCK was a proximate cause of

the collision with the SOLANO vehicle and SOLANO’s resulting injuries and damages.

       30.      WILKINS’ negligent conduct was a proximate cause of injuries to SOLANO, and

resulting damages.




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 5 of 9
       31.     WILKINS is liable for all injuries and damages suffered by SOLANO that are the

proximate result of his negligence.

       32.     As a result of the collision and resulting entrapment, SOLANO sustained serious

personal injuries, causing severe pain, suffering, disability, loss of enjoyment of life, medical

expenses, and loss of capacity to work. Upon information and belief, some of these injuries are of

a permanent nature.

       33.     Because WILKINS was operating the DUMP TRUCK within the course and scope

of his employment with BRUENING at the time of the ACCIDENT, BRUENING is vicariously

liable for WILKINS’ wrongful conduct and SOLANO’s resulting injuries and damages.

                       COUNT II—NEGLIGENCE AS TO BRUENING

       34.     Plaintiff repeats and realleges all previous allegations contained in this Complaint.

       35.     BRUENING is in the business of employing drivers to operate its dump trucks on

public roadways as part of its business operations.

       36.     Included in its business is the ownership and use of the QUARRY, where aggregate

is stored, and later hauled to other locations.

       37.     BRUENING had owned and operated the QUARRY, and employed drivers to

operate its dump trucks to and from the QUARRY, for a number of years before the ACCIDENT.

       38.     As a result of its ownership and use of the QUARRY, BRUENING knew, or in the

exercise of reasonable care should have known, of the unique hazards and dangers of operating

dump trucks to and from the QUARRY through the driveway access on Highway 9.

       39.     As a result of its ownership and use of the QUARRY, BRUENING knew, or in the

exercise of reasonable care should have known, that making left hand turns on to Highway 9, from




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 6 of 9
the QUARRY, presented a significant hazard to its own drivers and to any motorists traveling on

Highway 9 near the location of the QUARRY entrance.

       40.      As a result of its ownership and use of the QUARRY, and what it knew or

reasonably should have known regarding the above-mentioned hazards, BRUENING had a duty

of reasonable care to motorists traveling on Highway 9.

       41.      BRUENING’s duty of care included, but was not limited to:

             a. Duty to select and employ competent and safe operators of its dump trucks;

             b. Duty to properly train and supervise its drivers in the safe operation of its dump

                trucks;

             c. Duty to utilize or employ, as necessary, flaggers, spotters, and/or other warning

                devices to alert its drivers to the presence of oncoming traffic;

             d. Duty to utilize or employ, as necessary, flaggers, spotters, and/or other warning

                devices to alert oncoming traffic to dump trucks that may be entering Highway 9

                from the Quarry;

             e. Duty to adopt and/or enforce safety standards for the safe operation of dump trucks

                from the QUARRY, such as requiring only right hand turns on to Highway 9 when

                cross-traffic is present;

       42.      BRUENING breached its duty of care to SOLANO. BRUENING’s breach of the

duty of care included, but is not limited to:

             a. Failing to properly train and supervise its drivers, including WILKINS, in the safe

                operation of the DUMP TRUCK;




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 7 of 9
             b. Failing to utilize or employ a flagger(s), spotter(s), and/or other warning device to

                  alert WILKINS to the presence of oncoming traffic, including the SOLANO

                  vehicle, just prior to and at the time of the ACCIDENT;

             c. Failing to utilize or employee a flagger(s), spotter(s), and/or other warning device

                  to alert SOLANO that the DUMP TRUCK would be attempting a left hand turn in

                  front of the SOLANO vehicle;

             d.   Failing to adopt and/or enforce safety standards for the safe operation of dump

                  trucks from the QUARRY;

             e. Instructing, permitting, and/or not forbidding WILKINS from making a left-hand

                  turn on to Highway 9 from the QUARRY at the time of the ACCIDENT;

             f. Was otherwise negligence.

       43.        BRUENING’s negligence was a proximate cause of the collision of the DUMP

TRUCK with the SOLANO vehicle and SOLANO’s resulting injuries.

       44.        BRUENING is liable for all injuries and damages suffered by SOLANO that are

the proximate result of its own negligence and the negligence of its employee, WILKINS.

       45.        BRUENING’s wrongful conduct was a proximate cause of injuries to SOLANO,

and resulting damages.

                                       PUNITIVE DAMAGES

       46.        Plaintiff repeats and realleges all previous allegations contained in this Complaint.

       47.        The conduct of WILKINS and BRUENING, individually and collectively, as

described above, constituted a willful and wanton disregard for the rights or safety of others,

including SOLANO.




      Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 8 of 9
       48.    The conduct of WILKINS and BRUENING, individually and collectively, as

described above, was committed with a willful or reckless disregard for the rights of others,

including SOLANO.

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against Defendants,

jointly and severally, in a fair and reasonable amount as shown by the evidence, together with

punitive damages, together with interest and costs as provided by law.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury in the above-caption matter.

                                     By: ___/s/_______________________
                                            Craig R. Steger
                                            AT 0038355
                                            HALE, SKEMP, HANSON, SKEMP & SLEIK
                                            505 King Street, Suite 300
                                            P. O. Box 1927
                                            La Crosse, WI 54601
                                            (608) 784-3540
                                            (608) 784-7414 Facsimile




       Case 6:21-cv-02045-CJW-MAR Document 1 Filed 08/26/21 Page 9 of 9
